Citation Nr: 1523144	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-43 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased disability rating greater than 30 percent for porokeratotic lesions of toes, left foot.

2. Entitlement to an increased disability rating greater than 30 percent for porokeratotic lesions of toes, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to April 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA medical examination for his service-connected prokeratotic lesions of toes, left and right foot was in June 2010. The Veteran specifically alleges that the severity of his bilateral foot disorder is tantamount to loss of both feet, raising potential application of 38 C.F.R. § 4.63, pertaining to loss of foot. A new VA medical examination will be conducted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA treatment records with his claims file. 

2. Schedule the Veteran for a VA medical examination to determine the current severity and symptomatology of the Veteran's porokeratotic lesions of the toes of his left and right foot.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must report as to:

Whether the Veteran has symptoms tantamount to marked pronation, and extreme tenderness of plantar surfaces of both feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances, or;

Whether the Veteran has symptoms tantamount to loss of use of one or both feet. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




